Citation Nr: 0619889	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder disorder prior to January 23, 2001. 

2.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disorder on and after January 23, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from February 7, 1965 to 
July 31, 1965, from September 1967 to April 1971, and from 
April 1972 to April 1976.  Service personnel records show 
that the veteran served in the National Guard from July 1976 
to July 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In this decision, the RO 
effectuated the Board's January 2003 decision granting 
entitlement to service connection for a left shoulder 
disability.

In July 2005, the Board remanded this issue for further 
development.  The Board also disposed of another issue that 
was on appeal and pointed out that several additional issues 
were no longer in appellate status, due to the veteran's 
withdrawal of these additional issues.  

The requested development has been accomplished and this 
matter is now returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran is right handed, thus his left shoulder 
disability affects his minor arm.  

2.  From the time of initial entitlement and prior to January 
23, 2001, the veteran's left shoulder disability is 
manifested by subjective complaints of left arm numbness and 
left shoulder popping, suggestive of recurrent dislocation, 
or nonunion of the clavicle or scapula, with loose movement 
or malunion of the clavicle or scapula, but with no evidence 
of any ankylosis, nor of a fibrous union of the humerus.

3.  As of January 23, 2001, the veteran's left shoulder 
disability shows no evidence of any ankylosis, nor of a 
fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for a left 
shoulder disorder have been met prior to January 23, 2001.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5201, 
5202, 5203 (2005).

2.  The criteria for a rating in excess of 20 percent 
disabling for a left shoulder disorder as of January 23, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5010, 5003, 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for this disability was received in March 1997.  
After granting service connection for this disability in 
January 2003, the RO provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased initial rating in the August 2005 AMC letter, 
which included notice of the requirements to an increased 
rating, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the supplemental statement of the 
case issued in March 2006 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claims so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  A copy of the September 2001 Social 
Security report reflects that he was awarded disability 
benefits based on multiple disabilities by the Social 
Security Administration.  Moreover, in light of the awarding 
of an increased initial rating for the left shoulder prior to 
January 23, 2001, the veteran is not prejudiced by this 
decision.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
report of February 2006 provides a current assessment of the 
veteran's condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
earlier effective date.  However, since an increased rating 
as of January 23, 2001 is being denied for the left shoulder 
disorder, the failure to send such a letter is harmless 
error.  Regarding the grant of an increased initial rating 
for the left shoulder disorder prior to January 23, 2001, any 
deficiency will be addressed by the RO at the time the 
Board's decision is implemented.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2005).

The veteran filed his claim for service connection in March 
1997.  Service connection for a left shoulder disability was 
granted by the Board in a January 2003 decision.  The RO 
implemented the Board's decision in a rating decision dated 
later in January 2003 and assigned an initial 10 percent 
rating for the disorder prior to January 23, 2001 and a 20 
percent staged rating effective January 23, 2001.  

The veteran's left shoulder disability is currently evaluated 
under the Diagnostic Code 5010 for traumatic arthritis and 
5203, governing nonunion of the clavicle and scapula.  The RO 
has also considered the criteria for loss of motion, as well 
as for impairment of the humerus, Diagnostic Codes 5201 and 
5202 respectively. 

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
under the criteria for degenerative arthritis.  Degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  Diagnostic Code 5003.  Diagnostic Code 5003 
notes that in the absence of limitation of motion, rate as 
below:  20 percent with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations; and 10 percent with 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note (1) under the 
Diagnostic Code 5003 states that the 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.

Under Diagnostic Code 5201, limitation of motion of the minor 
arm at either the shoulder level or midway between the side 
and the shoulder, warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, (impairment of 
the humerus), a 20 percent evaluation is warranted for 
recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements of the 
minor arm; recurrent dislocations at the scapulohumeral joint 
with infrequent episodes and guarding of movement only at the 
shoulder level; or malunion of the humerus with marked 
deformity of the minor arm or moderate deformity.  A 40 
percent evaluation is warranted for a fibrous union of the 
humerus of the minor arm.  

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula, without loose movement or malunion of the clavicle 
or scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  These evaluations 
are the same for either the major or minor arm and a 20 
percent rating is the maximum rating under this Code.

The Board finds that a review of the medical evidence and 
application of reasonable doubt supports an initial grant of 
20 percent disabling for the left shoulder disability prior 
to January 23, 2001.  The Board notes that the examination 
that formed the basis of the staged 20 percent rating has a 
report dated January 23, 2001, but the actual examination 
appears to have been carried out on December 20, 2000.  Thus 
at the very least, the 20 percent rating should have been 
effective on December 20, 2000.  Moreover, the evidence prior 
to that December 2001 examination appears to reflect a left 
shoulder disability that is at least as severe as the 
disability shown on this December 2000 examination that was 
the basis for a 20 percent rating.  However none of the 
evidence of record reflects that the veteran's left shoulder 
disorder is more than 20 percent disabling from the date of 
initial entitlement.  

The report of a June 1997 VA examination of the muscles 
primarily addressed a variety of other medical complaints 
besides the left shoulder, but did mention that the veteran 
reported a history of falling from a tower in 1968 and that 
he experienced numbness in his left arm 4 years prior.  He 
had not sought care for this.  The left shoulder appeared to 
have a full range of motion.  X-ray study showed no left 
shoulder abnormality.  The diagnosis was status post trauma 
in 1968 with left shoulder complaints.  The June 1997 x-ray 
study revealed a normal left shoulder.  

In an April 1998 RO hearing to establish service connection 
for the left shoulder disorder, he testified that his left 
side will go numb.  His friend testified that his shoulder 
would "pop."  

Although the findings from the June 1997 examination and the 
August 1998 testimony is somewhat sparse regarding left 
shoulder complaints, the complaints of numbness and popping 
of the left shoulder appear to suggest pathology that more 
closely reflect dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula, with loose movement, 
under Diagnostic Code 5203.  His range of motion was full, 
thus would be noncompensable under Diagnostic Code 5201 and 
the evidence up to this point is not sufficient to determine 
whether a higher rating would be warranted under any of the 
other applicable Diagnostic Codes. 

In September 1999 the veteran underwent an examination for 
multiple complaints including those of left arm and shoulder 
pain.  His shoulder would go numb ever since the accident in 
service.  He also had popping noise in the shoulder.  His 
shoulder was painful either with activity or rest.  His pain 
was located in the posterior scapula area.  He had full range 
of motion, but with crepitation, mainly around the medial 
scapula border.  There was a questionable tenderness in the 
glenohumeral joint.  The x-ray study was negative, but 
nevertheless, he was diagnosed with degenerative joint 
disease (DJD) of the scapula and thoracic joint, which was 
mild.  

In December 1999 the veteran underwent VA muscle and joints 
examinations, the reports of which revealed identical history 
and findings.  The examinations also addressed other 
musculoskeletal problems.  The veteran complained of 
increased pain, weakness and stiffness in the left shoulder 
joint, along with swelling.  His current endurance was "fair 
to fair plus."  Periods of flare-ups reflected a severity of 
pain described as 9/10 with intermittent symptoms, of daily 
frequency.  He indicated that the duration was 24 hours and 
increased with activities and weather changes.  He did not 
specify whether this pain from flare-ups was attributable to 
the left shoulder only, or in conjunction with other 
musculoskeletal problems that were also present.  Physical 
examination revealed a range of motion of 70 degrees active 
flexion, 72 degrees passive flexion, 130 degrees active 
abduction, 132 degrees passive abduction, 22 degrees active 
adduction, 24 degrees passive adduction, 25 degrees active 
internal rotation, 28 degrees passive internal rotation, 8 to 
10 degrees active external rotation, 12 degrees passive 
external rotation.  He showed diminished muscle strength of 
the shoulder girdle muscle groups, forward flexors, internal 
rotators at -3, 2+/5 muscle grade and abductor external 
rotators were graded at -3/5 muscle grade.  Neurological 
evaluation revealed decreased sensation to the sharp and 
smooth textures within the left upper extremity, C5, 6, 7, 8 
dermatomal areas by 20 to 30 percent.  He was independent 
with his activities of daily living.  No diagnosis was given.  

The findings from the above examination, which included 
complaints of weakness, stiffness and swelling, coupled with 
objective findings such as diminished muscle strength as well 
as decreased sensation more closely resemble pathology 
meeting a 20 percent rating under Diagnostic Code 5203 for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  However this 
examination does not reflect pathology suggestive of a higher 
initial rating than 20 percent.  His range of motion is shown 
to fall within the noncompensable range and he is not shown 
to have a fibrous union of the humerus.  Regarding arthritis, 
although he was diagnosed in September 1999 with DJD of the 
of the scapula and thoracic joint, the x-ray study itself was 
negative, suggesting that an evaluation under the Diagnostic 
Codes for arthritis is not appropriate in this matter.  

A VA examination report dated January 23, 2001 was the basis 
for the RO's assignment of a 20 percent rating due to an 
increase in disability.  The Board notes that the actual 
examination itself was marked as having taken place on 
December 12, 2001.  This examination involved multiple joints 
in addition to the left shoulder.  The veteran was said to be 
unable to work full time secondary to pain in his back as 
well as the left shoulder.  He was not undergoing any 
particular medical treatment and did not take medication for 
his complaints.  Physical examination revealed no obvious 
muscle atrophy present.  His range of motion was within 
normal limits, minimally limited on the left.  The x-ray 
study showed no abnormalities and he was diagnosed with 
chronic pain in the left shoulder.  The examiner opined that 
it was related to service.  Again this evidence does not 
reflect that a rating in excess of 20 percent is warranted as 
his range of motion is shown to fall within the 
noncompensable range and he is not shown to have a fibrous 
union of the humerus.  

Evidence received in October 2002 includes the report from 
the Social Security Administration indicating that the 
veteran had been awarded disability benefits because he could 
not do any work that would place a strain on his back, knees 
or wrist.  At best, the veteran could perform minimal 
physical exertion at the sedentary level with no prolonged 
standing, walking, bending, stooping or squatting.  It was 
also noted that he was unable to do just simple, routine, and 
non-stressful work due to his impaired mental state.  In this 
regard, the RO granted the veteran a total rating based on 
individual unemployability due to service-connected 
disabilities, effective from March 12, 2001.  

The report of a February 2006 VA examination included a 
review of the medical history in the claims file documenting 
the veteran's left shoulder problems.  He reported continuing 
problems with his left shoulder, which continued to be 
symptomatic.  He described pain in the left shoulder region 
extending to the left arm and wrist.  Sometimes the pain 
would radiate into the shoulder blade and back regions and 
sometime even the neck.  He reported occasions when the 
entire arm and hand would go numb.  The symptoms would occur 
with minimal provocation.  He had complaints of increased 
pain.  All activities such as lifting, carrying, pushing and 
pulling with the left arm were bothersome.  He last worked in 
April 1999 for a construction company.  Multiple physical 
problems including the shoulder interfered with his ability 
to work.  It was noted that he had been receiving Social 
Security benefits for approximately four and a half years.  
He described constant pain in the shoulder, but described 
flare ups one to two times a week, lasting an entire day.  
Minimal provocations caused flare ups.  He did not use a 
shoulder brace or sling.  

Physical examination showed a repetitive range of motion of 
140 degrees forward flexion, 180 degrees of abduction, 90 
degrees internal and external rotation.  He complained of 
pain on all range of motion testing.  He was tender primarily 
over the posterior aspect of the shoulder.  He was able to 
demonstrate subcapsular grind and crepitation on range of 
motion.  His stress test and Hawkins impingement were 
negative.  His strength was 4/5 with associated pain on 
testing.  Tinel's sign was negative at the left wrist and 
sensation was intact to testing at the time.  His arms 
measured 32 centimeters on the right and 31 centimeters on 
the left, his proximal forearms were 29 centimeters on the 
right and 28 centimeters on the left.  The impression was 
left snapping scapula syndrome.  The x-ray study revealed 
borderline reduced subacromial space, but otherwise within 
normal limits.  The examiner commented that he was unable to 
determine any additional limitation of function due to 
repetitive use or flare-ups without resorting to mere 
speculation.  The veteran was sent for electrical studies 
which he refused to undergo.  Thus, the examiner was unable 
to provide an opinion regarding any neurological basis for 
subjective complaints of numbness of the entire arm and hand.  
As with earlier evidence, the findings from the February 2006 
VA examination does not reflect that a rating in excess of 20 
percent is warranted as his range of motion is shown to fall 
within the noncompensable range and he is not shown to have a 
fibrous union of the humerus.  

In conclusion, the Board has considered the applicability of 
the doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) 
in connection with the veteran's claim and finds that an 
initial rating of 20 percent is warranted for the veteran's 
left shoulder disorder prior to January 21, 2001, however, 
the preponderance of the evidence is against an initial 
rating in excess of 20 percent.  The Board has also reviewed 
the record under the provisions of 38 C.F.R. § 3.321.  The 
Board concludes that there is no evidence warranting further 
action on this question.  There is no evidence demonstrating 
that the service-connected left shoulder disability markedly 
interferes with employment.  There is no evidence that the 
veteran has been hospitalized or has required frequent 
treatment due to the service-connected left shoulder 
disability.  


ORDER

An initial rating of 20 percent disabling for a left shoulder 
disorder prior to January 23, 2001 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 20 percent for a left shoulder disorder 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


